Citation Nr: 1040383	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  97-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected right foot callous.

2.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected post-operative osteotomy with bursa and 
sesamoid excision of the fifth metatarsal of the right foot 
(hereinafter "right fifth metatarsal"). 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1997 rating decision of the RO that 
continued the 10 percent disabling rating for the service-
connected right foot callous and awarded an increased 10 percent 
rating for the service-connected right fifth metatarsal.  

As the Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, his claim pertaining to the right 
fifth metatarsal remains in controversy.  See AB v. Brown, 6 Vet. 
App. 35 (1993).   

The Veteran originally presented testimony before the Board June 
1999; however, the Veterans Law Judge (VLJ) is no longer employed 
by the Board.  The Veteran was offered an opportunity for a new 
hearing, which was held in August 2006 before the undersigned.  
Transcripts of both hearings are contained in the claims folder.

The matters were previously before the Board in September 1999, 
December 2000, and August 2007.  On each occasion, the claims 
were remanded for further development, adjudication, and/or to 
satisfy the due process requirements.  The matters have been 
returned to the Board and are now ready for appellate 
disposition.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The service-connected right foot callous is currently at the 
maximum schedular rating available for superficial and painful 
scars; the right foot callous has not been shown to be productive 
of deep scars (associated with underlying tissue damage) or 
limited motion.  

3.  The service-connected right fifth metatarsal is currently at 
the maximum schedular rating available for hallux valgus, 
resection of the metatarsal head; the right fifth metatarsal has 
not been shown to be productive claw foot or acquired flatfoot 



CONCLUSIONS OF LAW

1.  The criteria for that assignment an evaluation in excess of 
10 percent for the service-connected right foot callous have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.118 including Diagnostic Codes 7800-
7806 (1996), (2003).  

2.  The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected right fifth metatarsal have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.71a including  Diagnostic Code 5280 
(2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current section 5103(a) requirements in 
2000.  

The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  

Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

VA sent letters to the Veteran in February 2005 and September 
2007, which notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, i.e. 
evidence that his service-connected disabilities had worsened in 
severity.  Notice pursuant to the Dingess decision was included 
in the September 2007 letter.   

The Veteran been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample time 
to respond, but the AOJ also readjudicated the case by way of a 
June 2009 supplemental statement of the case (SSOC) after the 
notice was provided.  

For these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service medical 
records, reports of VA examination, and transcripts from the 1999 
and 2006 Board hearings.  The Veteran has not identified any 
other evidence which has not been obtained.

In October 2007, the Veteran indicated that the doctor who 
treated him for his right foot conditions was deceased and that 
records were not available.  As such, any further efforts to 
obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  In general, the degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


Right Foot Callous

Historically, service connection was awarded in an October 1970 
rating decision.  An initial 10 percent evaluation was assigned 
effective from September 1969.  In initiating the instant appeal, 
the Veteran disagreed with a March 1997 rating decision, which 
continued the 10 percent disabling rating.

The Board notes that during the pendency of this claim, the 
rating criteria for evaluating skin disorders were amended, 
effective on August 30, 2002.  See 
67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  Prior to the 
effective date of this regulation change, the Veteran's callous 
was rated by analogy under 38 C.F.R. § 4.118 (1997), Diagnostic 
Code 7804, providing that a 10 percent rating was assigned for 
scars, superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.20.  

From August 30, 2002, the Veteran's right foot callous been rated 
by analogy as 10 percent under 38 C.F.R. § 4.118 (2003), 
Diagnostic Code 7804, providing that a 10 percent rating is 
assigned for scars, superficial, painful on examination.  

Note 1 following Diagnostic Code 7804 defines a superficial scar 
as one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118 (2003).  

Note 2 indicates that a 10 percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable evaluation.  Id.       

The Board notes that effective on October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising that portion of 
the Schedule that addresses the Skin, so that it more clearly 
reflects VA's policies concerning the evaluation of scars.  

Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  However, this amendment shall apply 
to all applications for benefits received by VA on or after 
October 23, 2008.  As the Veteran filed his claims for benefits 
in 1996, the amendments are not applicable to the instant appeal.

As the Veteran filed the instant claim in 1996, the regulations 
prior to August 30, 2002, and since then, are applicable to the 
claims.  Thus, the Board will first determine which version of 
the law or regulation is more favorable to the Veteran and then 
consider whether a higher rating is warranted under both the old 
(prior to August 30, 2002) and revised regulations.  See 
VAOPGCPREC 3-00.  

If the application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000).   

In that vein, the Board finds that a 10 percent rating is the 
maximum schedular rating available for superficial and painful 
scars under Diagnostic Code 7804, both prior to and since August 
30, 2002.  

However, the regulations in effect from August 30, 2002, are more 
favorable to the Veteran as they provide for a higher rating 
based on scars other than the head, face or neck that are deep 
(associated with underlying tissue damage) or that caused limited 
motion.  38 C.F.R. § 4.118 (2003). 

The Board considered rating the Veteran's service-connected 
disability under a different Diagnostic Code, but finds none that 
may be assigned on the facts of record or which would avail him 
of a higher disability rating.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change in 
a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Notably, there was no evidence of scars other than the head, face 
or neck that were deep (associated with underlying tissue damage) 
or that caused limited motion in an area or areas exceeding 12 
square inches (77 sq. cm.) to warrant a 20 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  While the 
Veteran argued for a higher rating under Diagnostic Code 5276, 
there was no evidence that the Veteran had severe, acquired 
flatfoot as the result of the service-connected disability.  
38 C.F.R. § 4.118.  

In addition, service-connection has been awarded for resection of 
the right fifth metatarsal, rated as unilateral hallux valgus, as 
secondary to the callous of the right foot.  

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or more) 
for the same symptomatology; such a result would overcompensate 
the claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court found 
that the critical element was that none of the symptomatology for 
any of the conditions was duplicative of or overlapping with the 
symptomatology of the other conditions.  

For the foregoing reasons and after a thorough review of all the 
evidence of record, the Board finds that the Veteran's right foot 
callous does not meet the criteria for a rating higher than or in 
addition to the current 10 percent.  See 38 C.F.R. §§ 4.3, 4.7; 
see Hart, supra.  

In this regard, upon VA examination in January 1997, the Veteran 
had a 2 1/4 inch scar dorsal to the fifth metatarsal, which was 
hypersensitive with recoiling noted.  There was a one inch 
callous over the fifth metatarsal, which was painfully tender.  
The toe was maintained in mild flexion at the proximal 
interphalangeal joint (PIP) and distal interphalangeal joint 
(DIP) with mild darkening at the PIP joint but with no heavy 
clavi.  X-ray studies showed resorption of the head of the right 
fifth metatarsal bone with widening of the joint space.  

VA outpatient treatment records dated in 1997 and 1998 show 
occasional debridement of calluses; however, neurological 
functions remained intact.  Range of motion was considered good.  
Private medical records from Dr. CKK simply noted daily feet pain 
in June 1997.

VA outpatient treatment records dated in 1999 again show some 
debridement of calluses, but color and temperature of the foot 
were regarded as good on multiple occasions.  Range of motion was 
also considered good. 

Upon VA examination in October 1999, the Veteran had good 
capillary return and hair present.  There was good range of 
motion present bilaterally with 15 degrees of inversion and zero 
degrees of eversion.  There was good muscle power.  

There was poor pronation and toe gait because of pain.  There 
were painful, plantar intractable hyperkeratosis present on the 
right first, fourth, and great toe metatarsal heads.  There was 
also a corn on the side of the right second toe. 

The treatment notes from Dr. CM dated in July 1999 show no gross 
abnormalities of the foot.  There was pain at the base of the 
fifth metatarsal near the peroneus insertion and pain with 
running.  

Upon VA examination in January 2005, the examiner noted the 
Veteran had multiple calluses, which were shaved down by the 
Veteran.  The examiner found three large calluses at the 
metatarsal heads and a smaller one more proximal.  

The average diameter was approximately one centimeter and the 
smaller one was 0.5 centimeter.  There was a mild shift in weight 
bearing line.  There was no Achilles tenderness or pronation 
deformity noted.  The scar was benign and there was some 
tenderness over the midfoot region of the metatarsal bones. 

VA outpatient treatment records dated between 2002 and 2005 again 
show sporadic callous debridement.  Range of motion was 
repeatedly good, as was color. The Veteran's feet had normal 
temperature and no evidence of edema.  The Veteran was provided 
insoles in 2004.

During VA examination in January 2008, the examiner noted the 
Veteran had been treated for calluses and had good range of 
motion.  

Upon VA examination in December 2008, the Veteran had orthotic 
inserts.   The examiner found no evidence of painful motion, 
swelling, or instability.  There were callosities noted on the 
great toe, third and fourth metatarsal heads.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned for right foot calluses.  
See Hart, supra.   

The evidence of record does not show scars other than the head, 
face or neck that were deep (associated with underlying tissue 
damage) or that caused limited motion in an area or areas 
exceeding 12 square inches (77 sq. cm.) to warrant a 20 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
38 C.F.R. § 4.118.  The painful calluses are provided for in the 
current 10 percent rating.  

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Right Fifth Metatarsal

Historically, service connection was awarded in an August 1979 
rating decision.  An initial 100 percent evaluation was assigned 
effective from June 1979 under paragraph 30.  The noncompensable 
evaluation was assigned effective from September 1969.  

In initiating the instant appeal, the Veteran disagreed with a 
March 1997 rating decision, which awarded a 10 percent disabling 
rating from December 1996.  The Veteran did not withdraw his 
appeal and thus, the claim remained in appellate status.  AB, 6 
Vet. App. at 38.

The Veteran's right fifth metatarsal has been assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5280, for 
unilateral hallux valgus.  A 10 percent rating is warranted for 
both hallux valgus operated with resection of the metatarsal head 
and severe, if equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a.

After a thorough review of all the evidence of record, the Board 
finds that the Veteran's right fifth metatarsal, more closely 
approximates the criteria for the current 10 percent rating.  See 
38 C.F.R. §§ 4.3, 4.7; see Hart, supra.  

In this regard, upon VA examination in January 1997, there was no 
active motion of the little toe.   The toe was maintained in mild 
flexion at the proximal PIP and DIP joints with mild darkening at 
the PIP joint but with no heavy clavi.  

The X-ray studies showed resorption of the head of the right fit 
metatarsal bone with widening of the joint space.  Planar flexion 
of the right foot was to 25 degrees, inversion was to 15 degrees, 
and eversion was to 5 degrees, with pain. 

VA outpatient treatment records dated between 1997 and 1999 
simply show treatment for debridement of calluses.  Neurological 
functions remained intact and range of motion was considered 
good.  Color and temperature of the foot were regarded as good on 
multiple occasions.  

Private medical records from Dr. CKK simply noted daily feet pain 
in June 1997.

Upon VA examination in October 1999, the Veteran had good 
capillary return and hair present.  There was good range of 
motion present bilaterally with 15 degrees of inversion and zero 
degrees of eversion.  There was good muscle power.  There was 
poor pronation and toe gait because of pain.  There was fair heel 
supination gait.  

The Achilles reflexes were hyperactive as was vibratory sensation 
and dull-sharp sensations.  The X-ray studies showed surgical 
removal of the head of the right fifth metatarsal with new bone 
growth.  There was pes planus noted, but there was no indication 
it was related to the right fifth metatarsal disability.

Treatment notes from Dr. CM dated in July 1999 show no gross 
abnormalities of the foot.  There was pain at the base of the 
fifth metatarsal near the peroneus insertion and pain with 
running.  

Upon VA examination in January 2005, the examiner noted the 
Veteran had a mild shift in weight bearing line.  There was no 
Achilles tenderness or pronation deformity noted.  There was no 
hallux valgus found.  The scar was benign and there was some 
tenderness over the midfoot region of the metatarsal bones. 

VA outpatient treatment records dated between 2002 and 2005 again 
show sporadic callous debridement.  Range of motion was 
repeatedly good, as was color.  The Veteran's feet had normal 
temperature and no evidence of edema.  The Veteran was provided 
insoles in 2004.

During VA examination in January 2008, the examiner noted the 
Veteran had been treated for calluses and had good range of 
motion.  Upon VA examination in December 2008, the Veteran had 
orthotic inserts.   

The examiner found no evidence of painful motion, swelling, or 
instability.  There was evidence of abnormal weight bearing and 
fair muscle power.  The examiner indicated that x-rays simply 
showed post operative changes from the fifth metatarsal head 
surgery.  

In light of the Veteran's credible complaints of pain in 
association with his right fifth metatarsal, functional loss due 
to flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  However, the 
complaints of pain have been found to be reflected in the 
increased 10 percent rating effective from December 1996.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned for the right fifth 
metatarsal.  See Hart, supra.   The Veteran currently receives 
the maximum schedular rating for hallux valgus under Diagnostic 
Code 5280.  38 C.F.R. § 4.71a.  

The Board has considered the disability under other analogous 
criteria, but finds there is no objective evidence of record of 
claw foot or acquired flatfoot as a result of the service-
connected disability to warrant a higher rating.  Id.   

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Extraschedular Ratings

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disabilities are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra- schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). In this case, the Veteran's service-connected 
right foot disabilities have not caused frequent periods of 
hospitalization.  The Board notes the Veteran retired in 1996 as 
a result of a heart attack.  

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected right foot disabilities reasonably 
describe his disability levels and symptomatology.  There is 
nothing in the record to distinguish his case from the cases of 
numerous other veterans who are subject to the schedular rating 
criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An increased evaluation in excess of 10 percent for the service-
connected right foot callous is denied.

An increased evaluation in excess of 10 percent for the service-
connected right fifth metatarsal disability is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


